Citation Nr: 1730221	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-30 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California, that, in pertinent part, denied the above claim.  

The instant appeal originally included entitlement to a total disability rating based upon individual unemployability (TDIU).  A July 2015 rating action awarded entitlement to TDIU; therefore, that issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A review of the record reveals that in his substantive appeal, the Veteran requested a Board hearing at his local RO.  See July 2010 VA Form 9; see also September 2015 VA Form 646 ("Issue: Entitlement to special monthly compensation...The Veteran has indicated on his form 9...that he wants to appear before a member of the [Board] at Local Oakland Regional Office...he confirmed to me that he still wants a BVA hearing.")  To date, the record does not reflect satisfaction of this hearing request.

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2016), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

To ensure full compliance with due process requirements, a remand is required.  Given the Veteran's proper request under the circumstances, the Board finds that the Veteran must be scheduled for a travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via travel board, at the earliest opportunity possible.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


